Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about December 9, 1998, which- adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The police had reasonable suspicion justifying their stop of appellant. The description of appellant, to wit, that of a 13 to 14-year-old black male on a bicycle, wearing a white T-shirt, blue jean shorts and brown boots, was sufficiently specific, given the reasonably close spatial and temporal proximity between appellant’s arrest and the drug sale, the fact that the radio transmission indicated that he was headed toward the area where he was stopped, and the fact that appellant was the only person in the area meeting the description (see, Matter of Ulysses T., 263 AD2d 352). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.